Case 1:20-cv-00651-GLS-DJS Document 87-2 Filed 10/20/20 Page 1 of 2

  

CE

a — =~
La —

 

&
a

No. 202.68

EXECUTIVE ORDER
Continuing Temporary Suspension and Modification of Laws
Relating to the Disaster Emergency

WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York; and

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
been documented in New York State and are expected to continue;

NOW THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or
modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a
State disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation
would prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to
assist or aid in coping with such disaster, or to provide any directive necessary to respond to the disaster, do
hereby continue the suspensions and modifications of law, and any directives not superseded by a
subsequent directive contained in Executive Orders 202.31, 202.41, 202.42, 202.43, 202.51, 202.52,
202.56, as contained in Executive Order 202.63, and Executive Orders 202.61 and 202.62 for another thirty
days through November 5, 2020, and I hereby temporarily suspend or modify the following from the date
of this Executive Order through November 5, 2020: ,

e Sections 12 and 206 of the Public Health Law, to the extent necessary to, notwithstanding
any other provision of this Executive Order, provide that any individual who encourages,
promotes or organizes a non-essential gathering as set forth in Department of Health
regulation, shall be liable for a civil penalty not to exceed $15,000 per day; and

e Sections 12-a and 206(4) of the Public Health Law, to the extent necessary to authorize, at
the direction of the Commissioner of Health or the Commissioner’s representative, any local
government official to assess, and the local government to retain, a civil penalty for
violations of Executive Orders issued pursuant to Section 29-A of the Executive Law, or any
regulations of the Department of Health, that impose requirements pertaining to maintaining
social distance and wearing of face coverings, for the duration of this disaster emergency,
and to conduct any hearing related to such penalties. Such penalties, if assessed on an
individual basis, shall not exceed $1,000 per violation, except as otherwise provided herein.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the
Executive Law to issue any directive during a disaster emergency necessary to cope with the disaster, I do
hereby issue the following directives through November 5, 2020:

e The Department of Health shall determine areas in the State that require enhanced public
health restrictions based upon cluster-based cases of COVID-19 at a level that compromises
the State’s containment of the virus. Certain activities shall be restricted and any permitted
activities, in all three zones below, shall be conducted in strict adherence to Department of
Health guidance.
Case 1:20-cv-00651-GLS-DJS Document 87-2 Filed 10/20/20 Page 2 of 2

o Based upon the severity of the cluster activity, the Department of Health shall adopt
in the most severe, or “red zones,” the following mitigation measures:

" Non-essential gatherings of any size shall be postponed or cancelled; all non-
essential businesses, as determined by the Empire State Development
Corporation based upon published guidance, shall reduce in-person
workforce by 100%; houses of worship shall be subject to a capacity limit of
25% of maximum occupancy or 10 people, whichever is fewer; any
restaurant or tavern shall cease serving patrons food or beverage on-premises
and may be open for takeout or delivery only; and the local Department of
Health shall direct closure of all schools for in-person instruction, except as
otherwise provided in Executive Order.

© In moderate severity warning areas or “orange zones” the following mitigation
measures:

" Non-essential gatherings shall be limited to 10 people; certain non-essential
businesses, for which there is a higher risk associated with the transmission
of the COVID-19 virus, including gyms, fitness centers or classes, barbers,
hair salons, spas, tattoo or piercing parlors, nail technicians and nail salons,
cosmetologists, estheticians, the provision of laser hair removal and
electrolysis, and all other personal care services shall reduce in-person
workforce by 100%; houses of worship shall be subject to a maximum
capacity limit of the lesser of 33% of maximum occupancy or 25 people,
whichever is fewer; any restaurant or tavern shall cease serving patrons food
or beverage inside on-premises but may provide outdoor service, and may be
open for takeout or delivery, provided however, any one seated group or
party shall not exceed 4 people; and the local Department of Health shall
direct closure of all schools for in-person instruction, except as otherwise
provided in Executive Order.

© Inprecautionary or “yellow zones,” the following mitigation measures:

* Non-essential gatherings shall be limited to no more than 25 people; houses
of worship shall be subject to a capacity limit of 50% of its maximum
occupancy and shall adhere to Department of Health guidance; any restaurant
or tavern must limit any one seated group or party size to 4 people; and the
Department of Health shall issue guidance by October 9, 2020 regarding
mandatory testing of students and school personnel, and schools shall adhere

to such guidance.

e The above directive shall be effective immediately, and at such time as notice is provided to
such affected areas, may be enforced and shall be enforced no later than Friday, October 9,
2020, as determined by the county in which the red zones, orange zones, and yellow zones
are located:

GIVEN under my hand and the Privy Seal of the
State in the City of Albany this sixth
day of October in the year two

thousand twenty.

 

BY THE GOVERNOR

[Yu 6

Secretary to the Governor
